internal_revenue_service p o box cincinnati oh number release date date date legend x dollar amount y dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 and sec_4945 as a result expenditures you make under these procedures will not be taxable description of your request you will award scholarships to scholars and other individuals of recognized merit and qualification who require financial assistance to meet their educational goals you will publicize your program through your website press releases media campaigns outreach by schools and direct contact with possible grantees you consider applications from any single parent veteran or student studying math and or engineering that are currently facing serious financial difficulties the approximate number of eligible individuals is therefore effectively unlimited however you expect awards to range between x andy dollars you require a proposal be sent from each applicant each proposal will include i a statement setting forth the proposed use of the grant for research and or study and outlining the research study objectives and methods ii a description setting forth the way in which the grant will allow the applicant to start letter catalog number 58263t down a path to a more secure future iii a proposed budget for the research and or study and the financial need iv references from persons able to evaluate the applicant if possible recipients are selected based on scholastic ability and achievement educational experience leadership ability goals and interests and financial need selections will be made based on how funds are likely to enrich and support the recipient funds will generally cover tuition housing computers and books you require applicants to explain their financial need and to describe the emergency that has led to the financial need based on this information you request additional information relevant to the determination of financial need including employment status income savings other assets whether the applicant rents or owns his or her home and any other potential sources of assistance your application also asks for references validating the applicant's request and you will consider these references when determining financial need although no specific level or amount of need is required the applicant must be struggling to meet basic needs your application also requires the applicant to describe how a grant from you would help them meet their need and position them for future financial security your board serves as your selection committee no grants will be made to your substantial contributors members of your board_of directors your officers any disqualified_person with respect to your organization within the meaning of sec_4946 of the code any family members of these individuals all grants will be made on an objective and nondiscriminatory basis and without regard to race gender religion national origin sexual orientation or ethnicity grants may be renewed upon request from the recipient and based on reports submitted you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that the grantees will take extraordinary precautions to prevent future diversions you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the letter catalog number 58263t amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations enclosures notice redacted letter letter catalog number 58263t
